Case 1:19-cv-01117-WJM-KLM Document 33-1 Filed 06/25/20 USDC Colorado Page 1 of 4




                     EXHIBIT A
                  Affidavit of Michael A. Valenti
Case 1:19-cv-01117-WJM-KLM Document 33-1 Filed 06/25/20 USDC Colorado Page 2 of 4
Case 1:19-cv-01117-WJM-KLM Document 33-1 Filed 06/25/20 USDC Colorado Page 3 of 4




          5.      Defendant UMF Group, Inc., a corporation, is not and cannot be a minor,

   incompetent person, or in the military service.

          6.      This Court has personal jurisdiction over UMF Group because UMF Group was a

   Colorado corporation that transacted business in the State ofColorado. [DE 1 at ,r 1O.]

          7.      This Court has subject matter jurisdiction over the claims asse1ted against UMF

   Group pursuant to 28 U.S.C. § 1331 and Section 27(a) ofthe Securities and Exchange Act of

   1934 [15 U.S.C.§ 78aa(a).] [DE 1 at ,r 9.] Specifically, the claims asse1ted against UMF Group

   arise under Sections lO(b) ofthe Securities and Exchange Act of1934 [15 U.S.C.§ 78j(b)] and

   Rule 1Ob-5 promulgated thereunder by the Securities and Exchange Commission [17 C.F.R.§

   240.1Ob-5]. [DE 1 at ,r 8.]

          8.      Defendant UMF Group is liable to Plaintiff for compensatory damages in the

   amount of$105,387.48, as follows:

                      a. The net amOLmt Plaintiff paid for the common stock ofDefendant UMF

                          Group, totaling $85,549.38 (as set faith in Exhibit A to Plaintiffs Verified

                          Complaint).

                      b. Prejudgment interest on same, from the date Plaintiffs action accrued

                          (i.e., Plaintiffs purchases ofUMF Group stock in January 2018) and at a

                          rate of9 percent per annum, totaling $19,383.10. See Colo. Rev. Stat.§

                          13-21-101; see also United States Indus. v. Touche Ross & Co., 854 F.2d

                          1223, 1256-57 (10th Cir. 1988).

                      c. Post-judgment interest thereon at a rate of9 percent per annum. See Colo.

                          Rev. Stat.§ 13-21-101.




                                                     2
Case 1:19-cv-01117-WJM-KLM Document 33-1 Filed 06/25/20 USDC Colorado Page 4 of 4
